     Case 2:21-cv-01216-KJM-DMC Document 7 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD EDWARD SPEARMAN,                           No. 2:21-CV-1216-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    B-SIDE BAR,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to proceed in forma pauperis, ECF

19   No. 5. The Court has granted Plaintiff’s motion by separate order.

20           To:     Sacramento County Mail Jail, Attn: Inmate Trust Accounts
                     651 I Street, Sacramento, California 95814:
21

22                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

23   In addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to

24   make monthly payments in the amount of twenty percent of the preceding month’s income

25   credited to Plaintiff’s inmate trust account. The agency referenced above is required to send to the

26   Clerk of the Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate

27   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

28   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).
                                                          1
     Case 2:21-cv-01216-KJM-DMC Document 7 Filed 09/03/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 5, is

 3   granted by separate order;

 4                  2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

 5   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

 6                  3.      The director of the agency referenced above, or a designee, shall collect

 7   from Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

 8   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

 9   to be clearly identified by the name and number assigned to this action;

10                  4.      Thereafter, the director of the agency referenced above, or a designee, shall

11   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

12   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

13   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

14   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

15   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

16   payments to be clearly identified by the name and number assigned to this action;

17                  5.      The Clerk of the Court is directed to serve a copy of this order and a copy

18   of Plaintiff's signed in forma pauperis affidavit to the address shown above; and

19                  6.      The Clerk of the Court is further directed to serve a copy of this order on

20   the Financial Department of the Court.
21

22   Dated: September 2, 2021
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
